          21-03009-hcm
El Paso County - County CourtDoc#1-38
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                       Filed    35 Pg10:27
                                                                                             8/5/2020 1 of AM
                                                           3                                  Norma Favela Barceleau
                                                                                                              District Clerk
                                                                                                           El Paso County
                                                                                                           2020DCV0914
                                               CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC,                    §          IN THE COUNTY COURT
            SUHAIL BAWA, AND SALEEM MAKANI,                 §
                                                            §
                    Plaintiffs,                             §
                                                            §
            v.                                              §
                                                            §          AT LAW NO. 6
            THE GATEWAY VENTURES, LLC,                      §
            PDG PRESTIGE, INC., MICHAEL                     §
            DIXSON, SURESH KUMAR,                           §
            AND BANKIM BHATT,                               §
                                                            §
                    Defendants.                             §          EL PASO COUNTY, TEXAS

                                             NOTICE OF HEARING

                    PLEASE TAKE NOTICE that Plaintiff Westar Group, LLC’s Motion to Compel

            Responses to Discovery Against Defendants The Gateway Ventures, LLC, PDG Prestige, Inc. and

            Michael Dixson is set for hearing on Monday, August 24, 2020 at 10:30 a.m. (Mountain Time),

            in the County Court at Law No. 6, El Paso County, Texas. The hearing will be conducted via

            Zoom. The court has provided the Zoom Link. Please use the link below to log in at your scheduled

            hearing time.

                                                    Join Zoom Meeting
                                         https://txcourts.zoom.us/j/95451558787
                                               Meeting ID: 954 5155 8787


                                                  One tap mobile
                                     +13462487799,,95451558787# US (Houston)
                                     +16699006833,,95451558787# US (San Jose)
                                               Dial by your location
                                             +1 346 248 7799 US (Houston)
                                             +1 669 900 6833 US (San Jose)
                                             +1 253 215 8782 US (Tacoma)
                                            +1 929 205 6099 US (New York)
                                           +1 301 715 8592 US (Germantown)
                                             +1 312 626 6799 US (Chicago)

            NOTICE OF HEARING                                                                          Page 1
21-03009-hcm Doc#1-38 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 35 Pg 2 of
                                        3



                                 Meeting ID: 954 5155 8787
               Find your local number: https://txcourts.zoom.us/u/adIN9tdYXE


                                  Join by Skype for Business
                        https://txcourts.zoom.us/skype/95451558787




  NOTICE OF HEARING                                                            Page 2
21-03009-hcm Doc#1-38 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 35 Pg 3 of
                                        3




  Dated: August 5, 2020                              Respectfully submitted,

                                                     BROWN FOX, PLLC

                                                     By: /s/ Eric C. Wood
                                                     Eric C. Wood
                                                     State Bar No. 24037737
                                                     8111 Preston Road, Suite 300
                                                     Dallas, Texas 75225
                                                     Phone: (214) 327-5000
                                                     Fax: (214) 327-5001
                                                     Email: eric@brownfoxlaw.com

                                                     ATTORNEYS FOR PLAINTIFFS
                                                     WESTAR INVESTORS GROUP, LLC
                                                     SUHAIL BAWA AND SALEEM
                                                     MAKANI


                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on August 5, 2020, a true and correct copy of the foregoing
  document has been forwarded to all counsel of record in accordance with the Texas Rules of Civil
  Procedure.
                                                     /s/ Eric C. Wood
                                                     Eric C. Wood




  NOTICE OF HEARING                                                                         Page 3
